UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 16, 2010 Waterstone Financial, Inc. (Exact name of registrant as specified in its charter) Federally Chartered Corporation 000-5 1507 20-3598485 (State or other jurisdiction incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11lank Ct, Wauwatosa, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 414-761-1000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provision: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240. 14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 16, 2010, Waterstone Financial, Inc. issued a press release announcing an adjustment to its results of operations for the year ended December 31, 2009 as previously reported on February 12, 2010. A copy of the press release is being furnished to the Securities and Exchange Commission as Exhibit 99.1 attached to this report and incorporated by reference. ITEM 9.01 Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Not Applicable (d) Exhibits Exhibit No.Description Press release of Waterstone Financial, Inc. dated March 16, 2010. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Waterstone Financial, Inc. March 16, 2010By: Richard C. Larson Name: Richard C. Larson Title: Chief Financial Officer - 3 -
